McCay, Judge.
Whilst the question in this case is settled by the decision in the case of Tison vs. McAfee, decided at this term, yet, as there is a material difference between this case and those cases in one particular, and as that difference makes this a case on which we all agree, we prefer to put the case on a ground dependent upon that difference. In the case referred to the judgment of the Court, dismissing the suit, was, upon its face, based solely on the ground that the consideration of the debt sued was slaves; the judgment in this case is a general one. No reason is stated for dismissing the case. The Chief Justice dissented in the former cases on the sole ground that upon the face of the record it appeared that the Court had' done an act beyond its power, and, therefore, beyond its jurisdiction ; an act void upon its face. No such thing appeal’s here. The case, as appears by the record, was dismissed. So far as the record shows, this may have been for a good reason — one entirely proper. True, it is made to appear by parol that the *313real reason was not a good one. Bnt, even in the view of the Chief Justice, as stated by him so emphatically in the two cases alluded to, it is not competent to attack a judgment apparently good, by a parol showing that the reason for it was one that did not exist in law. If the dismissal was error, the losing party should have excepted at the time, procured a certificate of the Judge, in due form, to the truth of the case and sought his remedy by writ of error to this Court.
Judgment affirmed.